DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is responsive to the amendment filed on 10/03/2022. As directed by the amendment: claim(s) 1 and 16 has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-20 are presently pending in this application.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Williams et al (US 6,570,394). 
Regarding claim 1, Williams discloses a welding system1, comprising: 
a welding device comprising a low power transceiver (Fig. 1 #102 signal path) configured to be coupled to a weld cable, wherein the low power transceiver (Fig. 1 #102 signal path) comprises: 
a low power transmitter (Fig. 1 #104 transmitter) configured to transmit one or more unmodulated tones through the weld cable (Fig. 1 #106 path) to a welding power supply; 
a low power receiver (Fig. 1 #106 receiver) configured to receive the one or more unmodulated tones through the weld cable from the welding power supply; 
and a first processor (Fig. 1 #128 personal computer) configured to determine one or more channel equalization filter coefficients related to the weld cable corresponding to a distortive characteristic of the weld cable (Col. 18 lines 54-57 ---"Once a non-linear distortion transfer function 904 has been obtained, it can be evaluated for the actual coefficients (A, B, C) in the Taylor series expansion.”).
Regarding claim 2, Williams teaches the system as appears above (see the rejection of claim 1), and Williams further teaches wherein the distortive characteristic is a frequency and time dependent amplitude and phase distortion of the weld cable (Col. 10 lines 46-49 ---" Non-linear distortion products adding a vector error to the magnitude and phase of the individual frequency components cause this roughness.”).
Regarding claim 3, Williams teaches the system as appears above (see the rejection of claim 1), and Williams further teaches wherein the low power transmitter (Fig. 1 #104 transmitter) is configured to transmit a series of unmodulated tones (Abstract ---"A reference test signal, which is preferably a short-duration burst of repeatable broadband energy…”), and wherein each unmodulated tone from the series of unmodulated tones is separated by a predefined time period (It is understood that each tone will have a time period. Applicant does not claim a specific time period.), and wherein the transmitted unmodulated tone is a sinusoidal signal comprising a reference amplitude, a reference phase, a reference frequency, or a combination thereof, and wherein each unmodulated tone is utilized as a reference signal (Each test signal will inherently have a predefined amplitude, phase, and frequency.).
Regarding claim 4, Williams teaches the system as appears above (see the rejection of claim 1), and Williams further teaches wherein the low power transceiver is a welding accessory device that is retroactively coupled to the weld cable ((Examiner notes that the phrase “wherein the low power transceiver is a welding accessory device that is retroactively coupled to the weld cable” is a statement of intended use and the structure of the device as taught by Williams can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 9, Williams teaches the system as appears above (see the rejection of claim 1), and Williams further teaches wherein the weld cable enables weld related communications between the welding power supply, a welding torch, and a wire feeder (Examiner notes that the phrase “the weld cable enables weld related communications between the welding power supply, a welding torch, and a wire feeder” is a statement of intended use and the structure of the device as taught by Williams can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.). 
Regarding claim 16, Williams discloses a welding system2, comprising: 
a welding device comprising a low power transceiver (Fig. 1 #102 signal path) configured to be coupled to a weld cable, wherein the low power transceiver (Fig. 1 #102 signal path) comprises: 
a low power transmitter (Fig. 1 #104 transmitter) configured to transmit one or more unmodulated tones through the weld cable to a wire feeder; 
a low power receiver (Fig. 1 #106 receiver) configured to receive the one or more unmodulated tones through the weld cable from the wire feeder; 
and a first processor (Fig. 1 #128 personal computer) configured to determine one or more channel equalization filter coefficients related to the weld cable corresponding to a distortive characteristic of the weld cable (Col. 18 lines 54-57 ---"Once a non-linear distortion transfer function 904 has been obtained, it can be evaluated for the actual coefficients (A, B, C) in the Taylor series expansion.”).
Regarding claim 17, Williams teaches the system as appears above (see the rejection of claim 16), and Williams further teaches wherein the low power transmitter (Fig. 1 #104 transmitter) is configured to transmit a reference unmodulated tone (Abstract ---"A reference test signal, which is preferably a short-duration burst of repeatable broadband energy…”), wherein the reference unmodulated tone comprises a reference amplitude, a reference phase, a reference frequency, or a combination thereof (Each test signal will inherently have a predefined amplitude, phase, and frequency.).
Regarding claim 18, Williams teaches the system as appears above (see the rejection of claim 17), and Williams further teaches wherein the low power receiver (Fig. 1 #106 receiver) is configured to receive a received unmodulated tone, wherein the received unmodulated tone comprises a received amplitude, a received phase, a received frequency, or a combination thereof (The received signal will have distortions associated with the amplitude, phase, frequency of test signal.).
Regarding claim 19, Williams teaches the system as appears above (see the rejection of claim 17), and Williams further teaches wherein the first processor (Fig. 1 #128 personal computer) is configured to compare the reference unmodulated tone with the received unmodulated tone to determine one or more differences (Fig. 5 #522, Col. 12 lines 56-59 ---" In a step 522 the impaired frequency domain data block is divided by the unimpaired frequency domain data block on a frequency-by-frequency basis.”), and wherein the one or more differences comprise differences in an amplitude, a phase, a frequency, or a combination thereof (Examiner considers this limitation to be inherent since all sinusoidal signals possess an amplitude, a phase, and a frequency.), and wherein the first processor is configured to determine the one or more channel equalization filter coefficients based on the one or more differences (Col. 18 lines 54-57 ---"Once a non-linear distortion transfer function 904 has been obtained, it can be evaluated for the actual coefficients (A, B, C) in the Taylor series expansion.”).
Regarding claim 20, Williams teaches the system as appears above (see the rejection of claim 17), and Williams further teaches wherein the low power transceiver is configured to transmit a series of reference unmodulated tones (Abstract ---"A reference test signal, which is preferably a short-duration burst of repeatable broadband energy…”), where each reference unmodulated tone from within the series of reference unmodulated tones is sent at a predefined time period apart (It is understood that each tone will have a time period. Applicant does not claim a specific time period.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Williams et al (US 6,570,394).
Regarding claim 10, Williams teaches the system as appears above (see the rejection of claim 1), but does not teach wherein the low power transceiver is coupled to a portion of the weld cable between a wire feeder and a welding torch, and wherein the low power transceiver is closer to the welding torch than the wire feeder.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the low powered transceiver to a portion of the weld cable between a wire feeder and a welding torch and to place the low powered transceiver closer to the welding torch than the wire feeder, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70



Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the limitations of claim 5. The limitations being comprising a second processor disposed within the welding power supply or a wire feeder, wherein the second processor is configured to transmit and receive data related to a welding operating parameter through the weld cable and to determine the one or more channel equalization filter coefficients related to the weld cable corresponding to the distortive characteristic.
The closest prior art would be Brunner et al (US 7,049,547). Brunner teaches second processor disposed within the welding power supply or a wire feeder, wherein the second processor is configured to transmit and receive data related to a welding operating parameter through the weld cable. However, Brunner does not teach the second processor configured to determine the one or more channel equalization filter coefficients related to the weld cable corresponding to the distortive characteristic.

Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole. 
The claimed invention is a method, comprising: transmitting an initial reference tone through a weld cable from a low power transmitter coupled to the weld cable; receiving a reference tone through the weld cable at the low power receiver; applying a digital filter function to the reference tone to determine one or more differences between a template for the initial reference tone and the received reference tone; determining one or more channel equalization filter coefficients based on the differences between the template reference tone and the received reference tone; and compensating for frequency and time dependent amplitude and phase distortion within the weld cable based on the one or more channel equalization filter coefficients.
The closest prior art would be Williams et al (US 6,570,394). Williams teaches transmitting an initial reference tone through a weld cable from a low power transmitter coupled to the weld cable; receiving a reference tone through the weld cable at the low power receiver; applying a digital filter function to the reference tone to determine one or more differences between a template for the initial reference tone and the received reference tone; and determining one or more channel equalization filter coefficients based on the differences between the template reference tone and the received reference tone. However, Williams does not teach compensating for frequency and time dependent amplitude and phase distortion within the weld cable based on the one or more channel equalization filter coefficients. Williams only teaches displaying the distortion information. Williams does not suggest compensating for the computed distortive characteristics.
No other prior art within the same field of endeavor teaches transmitting and receiving a test signal to determine distortion characteristics of the transmission medium (i.e. a weld cable), nor compensating for frequency and time dependent amplitude and phase distortion within the weld cable based on the one or more channel equalization filter coefficients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not teach a welding system, comprising newly amended limitation “a welding device…” However, Applicant does not specify what the welding device is. Applicant does not define any welding devices included in the system in the specification. What follows is the communications system which is disclosed by the prior art. It is not clear what welding devices would be included in the system. Examiner treats the structural limitations following the transitional phrase “comprising” as being the welding device. 
Furthermore, Examiner interprets that the claimed system is a retrofit system that can be placed in any number of devices associated with any known structures in a welding system. Evidence of the retrofit disposition of the claimed invention can be found in Applicant’s specification, specifically paragraphs [0026, 0028-0029, and 0045].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not positively claim any structures associated with a welding system. The weld cable, power supply, wire feeder, and welding torch are not positively recited as being elements of the claimed system. 
        2 Applicant does not positively claim any structures associated with a welding system. The weld cable, power supply, wire feeder, and welding torch are not positively recited as being elements of the claimed system.